DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inclined predetermined insertion direction (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now requires “wherein the continuing segment and the terminal segment are insertable in the groove in a predetermined insertion direction and the continuing segment extends from the connecting portion such that the predetermined insertion direction is inclined relative to a direction along which the connecting portion extends from the main body portion to the continuing segment of the insertion portion” in lines 26-30. However, the description as originally filed does not disclose any inclined insertion portion. For examining purposes the limitation will be examined under its merits. 
Claims 2-10 are rejected to on the basis of their dependency on claim 1.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “an end portion of the terminal segment is located outside the groove, and wherein the terminal segment is deformable to relocate the end portion inside the groove” in lines 20-22, which is unclear as to whether the end portion is being positively recited inside or outside of the groove. The specification as filed describes the insertion portion being fitted into groove tightly as shown in figure 6 (page 8, lines 14-17) as the final product of the invention. Thus there is further indefiniteness in whether this the end portion being located outside of the groove and then being deformed into the groove is a product-by-process limitation. For examining purposes the limitation will be examined under its merits. 
b.	Claims 2-10 are rejected to on the basis of their dependency on claim 1.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 6,776,224, previously cited) in view of Lin (U.S. Patent No. 9,475,156, previously cited) and in further view of Mochizuki et al. (U.S. Patent Publication No. 2003/0094275, “Mochizuki”, previously cited).

Regarding Claim 1, Chen discloses a heat sink having a press-riveting structure (figs 7, 8A), comprising a base (1a) and a heat sink fin (2a), a surface (see annotated fig 8 below) of the base being formed with a groove (11a) for attachment of the heat sink fin; the heat sink fin including an insertion portion (21a), and a main body portion (see annotated fig 8 below) that are connected together, the insertion portion being a folded structure embedded in the groove (fig 8);
wherein the folded structure of the insertion portion comprises a continuing segment (see annotated fig 8 below) and a terminal segment (see annotated fig 8 below) that is connected to the continuing segment, the insertion portion being insertable into the groove of the base such that the folded structure corresponds, in shape and size, to the groove and the continuing segment and the terminal segment are respectively parallel to and adjacent to two opposite sidewalls of the groove (fig 8); and an end portion (see annotated fig 8 below) of the terminal segment is located outside the groove (fig 8);
wherein the continuing segment and the terminal segment are insertable in the groove in a predetermined insertion direction and the continuing segment extends from the connecting portion such that the predetermined insertion direction (see annotated fig 8 below) is inclined.

    PNG
    media_image1.png
    851
    664
    media_image1.png
    Greyscale


	However, Chen does not explicitly disclose at least one side of an opening of the groove having a contact surface, a connecting portion, the connecting portion extending toward one side relative to the insertion portion and being at least partially in contact with the contact surface, the continuing segment extends from the connecting portion, relative to a direction along which the connecting portion extends from the main body portion to the continuing segment of the insertion portion. Lin, however, discloses a heat sink having a press-riveting structure (fig 5A) having at least one side of an opening of the groove having a contact surface (see annotated fig 5A below), a connecting portion (see annotated fig 5A below), the connecting portion extending toward one side relative to the insertion portion (2122) and being at least partially in contact with 

    PNG
    media_image2.png
    681
    638
    media_image2.png
    Greyscale

	Chen, as modified, does not explicitly disclose wherein the terminal segment is deformable to relocate the end portion inside the groove such that the deformed terminal segment and the continuing segment are set in tight contact engagement with the sidewalls of the groove to have the insertion portion tightly fit in the groove and the heat sink fin combined with the base. Mochizuki, however, discloses a heat sink (fig 3) wherein a terminal segment (see 

    PNG
    media_image3.png
    487
    587
    media_image3.png
    Greyscale



Regarding Claim 2, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. Chen, as modified, further discloses wherein a strip-shaped platform (see annotated fig 5A below, Lin) is formed at either side of the groove, and the contact surface (see annotated fig 5A below, Lin) is located on a top surface of the strip-shaped platform.

    PNG
    media_image4.png
    681
    638
    media_image4.png
    Greyscale

Regarding Claim 3, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. Chen, as modified, further discloses wherein the contact surface (see annotated fig 5A below, Lin) is a level surface, and an underside of the connecting portion (see annotated fig 5A below, Lin) is parallel to and in full contact with the contact surface.


    PNG
    media_image2.png
    681
    638
    media_image2.png
    Greyscale

Regarding Claim 4, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. Chen, as modified, further discloses wherein the insertion portion (21a, Chen), the connecting portion (see annotated fig 5A above, Lin) and the main body portion (see annotated 8 below, Chen) are integrally formed and connected from bottom to top, the insertion portion and the main body portion extend vertically, and the connecting portion extends horizontally.


    PNG
    media_image5.png
    851
    664
    media_image5.png
    Greyscale


Regarding Claim 5, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. Chen further discloses wherein there are a plurality of grooves (11a, fig 8) and are arranged in parallel at intervals (Fig 8), the heat sink fin (2a) is plural, and the insertion portion of each heat sink fin is embedded and fixed in the corresponding groove (fig 8).

Regarding Claim 6, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. Chen further discloses wherein the insertion portion (21a) is a U-shaped structure that is formed by folding one time (fig 8).




Regarding Claim 7, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. Chen, as modified, does not explicitly disclose wherein the insertion portion is formed by folding at least twice to form a coil structure. Chen, however, discloses a heat sink (fig 9, 2b embodiment) wherein an insertion portion (21b) is formed by folding at least twice to form a coil structure (fig 9). Chen teaches that this allows for the fin width to be reduces and optimized for the heat dissipation requirement (col 3, lines 31-38). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chen, as modified, to provide the double folded insertion portion of Chen in order to optimize the heat dissipation for a given heat source. 

9.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Lin, and Mochizuki as applied to claim 1 above, and further in view of Huang (U.S. Patent Publication No. 2009/0194255, previously cited).

Regarding Claim 8, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. However, they do not explicitly disclose wherein an underside of the base is formed with at least one engaging groove for attachment of a heat guide pipe, and the heat guide pipe has a flat bottom surface that is exposed to the underside of the base. Huang, however, discloses a heat sink (fig 1) wherein an underside (23) of a base (3) is formed with at least one engaging groove (for heat pipe 3) for attachment of a heat guide pipe (3), and the heat guide pipe has a flat bottom surface (33) that is exposed to the underside of the base (fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding Claim 9, the combination of Chen, Lin, Mochizuki, and Huang discloses all previous claim limitation. Chen, as modified, further discloses wherein the heat guide pipe (3, Huang) is bent to pass through the main body portion of the heat sink (such as taught by Huang, see fig 1, element 11) fin in a tight-fit manner. 

Regarding Claim 10, the combination of Chen, Lin, and Mochizuki discloses all previous claim limitations. However, they do not explicitly disclose wherein one end face of the main body portion is formed with an accommodating groove for accommodating a liquid coolant. Huang, however, discloses a heat sink (fig 1) wherein one end face of the main body portion is formed with an accommodating groove (see annotated fig 1 below) for accommodating a liquid coolant (inside heat pipe 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chen, as modified, to provide heat guide pipe of Huang in order to enhance the heat dissipation efficiency.


    PNG
    media_image6.png
    629
    547
    media_image6.png
    Greyscale


Response to Arguments
10.	Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 6-7) that Mochizuki does not teach an end portion located outside the groove and re-locatable inside the groove; and the insertion portion including a deformed portion to make the folded structure in tight contact engagement with the sidewalls of the groove. The Examiner respectfully disagrees; in an embodiment not previously relied upon and shown in figure 3, Mochizuki does teach a deformable end portion of an insertion portion which is deformable to be inside a groove (see annotated . 


    PNG
    media_image7.png
    487
    587
    media_image7.png
    Greyscale


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763